— In an action for judicial separation, the defendant husband appeals from an order of the Supreme Court, Nassau County, entered January 28, 1966, which granted plaintiff’s motion for temporary alimony and counsel fees and denied defendant’s cross motion for possession of certain chattels. Order affirmed, with $10 costs and disbursements. In our opinion, under the circumstances disclosed by this record, the award of temporary alimony and counsel fees did not constitute an improvident exercise of discretion. Our ruling, however, should have no effect upon the Trial Judge in his determination as to permanent alimony, if any. His determination should rest exclusively upon the proof adduced at the trial. It is our further opinion that the court’s denial of defendant’s cross motion for possession of the chattels set forth in the answer was proper. Christ, Acting P. J., Rabin, Hopkins and Benjamin, JJ., concur.